Citation Nr: 1220188	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a total right hip arthroplasty, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a total left hip arthroplasty, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that within the VA Form 9, dated October 2008, the Veteran's representative asserted that neither he nor the Veteran received the Appeal Election Letter allegedly sent by the RO, or copies of any correspondence supposedly sent to the Veteran.  Thus, the representative requested that this appeal be remanded to schedule a conference with a Decision Review Officer (DRO), and to afford the Veteran a new VA examination for his bilateral hip disabilities.  The record does reveal that the selection letter was sent and it is not indicated to have been returned.  The Board notes that it does not appear that a DRO conference was scheduled or occurred.  Moreover, this could also be viewed as a hearing request before RO personnel.  In view of the need otherwise for a remand, this will be clarified while the case is in remand status.  Accordingly, the RO/AMC should clarify whether the Veteran and his representative still wish to appear for a DRO conference or a personal hearing, and if so, this should be completed on remand.  

Regarding the representative's request for a new VA examination of the Veteran's bilateral hip disabilities, the Board notes that subsequent to receipt of that request, the Veteran was afforded a new VA joints examination of his bilateral hips, dated in October 2008.  Nevertheless, the Veteran and his representative assert, and the medical evidence of record suggests, that the Veteran's bilateral hip disabilities may have worsened since that VA examination which is now dated more than 3 years ago.  In addition, the Veteran has repeatedly asserted that his bilateral hip disabilities interfere with his ability to work as a janitor at the United States Postal Service.  To ensure that the record reflects the current severity of the disabilities on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria, and discussion of any effects that such disabilities may have on the Veteran's occupational and daily functioning.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, upon remand, the Veteran should be afforded an additional VA joints examination for his service-connected bilateral hip disabilities.  

In addition, the most recent VA treatment records associated with the claims folder are dated May 2009.  Thus, relevant ongoing treatment records, if any, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request clarification from the Veteran and his representative regarding whether they still wish to appear for a DRO conference or desire a personal hearing before the RO personnel, as alluded to in the VA Form 9 dated October 2008.  If so, this should be accomplished on remand.

2.  The RO/AMC should request that the Veteran provide the names, addresses, and approximate dates of treatment from all health care providers, both VA and private, who have treated him for his service-connected bilateral hip disabilities since October 2006.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment records, if any, dating since May 2009 should be obtained from the New Jersey VA Health Care System, to include records of any treatment received at the East Orange and Lyons VA Medical Centers.

3.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA joints examination to determine the current severity of his service-connected bilateral hip disabilities.  The claims folder must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

The examiner should describe all symptomatology related to the Veteran's service-connected total right and total left hip arthroplasties, to include orthopedic and neurological symptoms.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of each hip (specifying at what degree in motion pain begins) and motor and sensory evaluation of each hip.  

The examiner should also describe any functional loss pertaining to both hips due to pain or weakness, and document all objective evidence of those symptoms.  In so doing, the examiner is requested to review, discuss, and if necessary, reconcile any findings on examination with those contained in the VA peripheral nerves examination report dated January 2009.  If residual weakness, pain or limitation of motion following implantation of the prostheses is found in each hip on examination, to the extent possible, the examiner should state whether such findings are moderately severe or markedly severe in degree, accompanied by supporting rationale.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use of one or both hips, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  Finally, the examiner is requested to evaluate and discuss any impairment that the hip disabilities have on the Veteran's occupational functioning and activities of daily living. 

4.  After completing these actions, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs.

5.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


